Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 19, 2014

                                       No. 04-14-00015-CV

                                      INTEREST OF BLJP,

                   From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 12-05-28687-CV
                       The Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
        On May 28, 2014, we issued a show cause order for failure to file the appellee’s brief.
Appellee’s counsel responded by letter stating that she did not receive a copy of the appellant’s
brief. Appellant’s counsel filed a letter reply stating that the appellant’s brief was filed on April
4, 2014 and an email confirming the filing was sent to both parties by the Clerk of this Court.
Appellant’s counsel also stated that he emailed a copy of appellant’s brief to appellee’s counsel
on April 4, 2014 and received no notice that the attachment was omitted. Appellee requests
guidance from this Court but does not request an extension of time to file the appellee’s brief.
Accordingly, it is ORDERED that the appellee’s brief must be filed in this court within ten (10)
days from the date of this order.


                                                      _______________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.



                                                      _____________________________
                                                      Keith E. Hottle
                                                      Clerk of Court